730 P.2d 308 (1986)
Perry E. BARTLETT and Audrey M. Bartlett, d/b/a Deer Crest Chalets, Petitioners,
v.
CONTINENTAL DIVIDE INSURANCE COMPANY, a Colorado insurance corporation, Respondent.
No. 85SC31.
Supreme Court of Colorado, En Banc.
December 8, 1986.
Rehearing Denied January 20, 1987.
French & Stone, P.C., Joseph C. French, David M. Haynes, Boulder, for petitioners.
Greengard & Senter, Richard D. Greengard, Holly E. Rebstock, Denver, for respondent.
PER CURIAM.
This case has been heard and reviewed by the court. Chief Justice Quinn, Justice Rovira, and Justice Vollack favor affirmance of the judgment of the Court of Appeals. Bartlett v. Continental Divide Insurance Co., 697 P.2d 412 (Colo.App.1984). Justice Erickson, Justice Lohr, and Justice Kirshbaum are in favor of reversal. Justice Dubofsky does not participate.
Accordingly, the judgment is affirmed by operation of law because of an equally divided court. C.A.R. 35(e).
DUBOFSKY, J., does not participate.